In a proceeding to settle the account of Angiolina Panettiere, as coadministrator, objectants appeal from a decree of the Surrogate’s Court, Nassau County, dated April 24, 1970, which, after a nonjury trial, dismissed their objection with respect to certain corporate stock certificates. Decree reversed, on the law and the facts, without costs, and the two coadministrators are directed to execute the necessary documents transferring the corporate stock certificates in question to the decedent’s children of his prior marriage pursuant to the agreement of March 12, 1966. In our opinion, the agreement of sale of the stock was neither an illusory transfer, since the decedent thereby retained only a life estate and no power of revocation (Krause v. Krause, 285 N. Y. 27), nor an attempted inter vivas gift. It was a valid contract between the parties which contained an implied promise, on the decedent’s part, to take all steps necessary to effectuate the transfer of legal title (cf. Parsons v. Lipe, 158 *966Misc. 32, 59-63, affd. 243 App. Div. 681, affd. 269 N. Y. 630). Shapiro, Acting P. J., Gulotta, Christ, Brennan and Benjamin, JJ., concur.